United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 7, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-11118
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAMON CASTRO-LEON, also known as Richard Placencia, also
known as Ramon Leon-Castro, also known as Jose Ramon-Castro,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                     USDC No. 3:02-CR-404-ALL-D
                        --------------------


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Ramon

Castro-Leon (Castro) has moved for leave to withdraw and has

filed a brief in accordance with Anders v. California.1      Castro

was notified of counsel’s motion and brief and did not file a

response.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
      386 U.S. 738 (1967).
                             No. 03-11118
                                  -2-

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.2




     2
         See 5TH CIR. R. 42.2.